 


Exhibit 10.12


IMPORTANT:  PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.


SUBSCRIPTION AGREEMENT
and
LETTER OF INVESTMENT INTENT




Across America Financial Services, Inc.
5350 South Roslyn Street, Suite 400
Greenwood Village, CO  80111-2124


Gentlemen:


The undersigned (the "Subscriber") hereby tenders this subscription for the
purchase of units (“Units”) issued by Across America Financial Services, Inc.
(the “Company”).  Each Unit consists of one share of the common stock of the
Company, one warrant to purchase one-half a share of the common stock of the
Company at an exercise price of twenty-five cents ($0.25) per share—two warrants
must be exercised to purchase one share of common stock (the “Twenty-Five Cent
Warrants”), two warrants to purchase shares of the common stock of the Company
at an exercise price of fifty cents ($0.50) per share (the “Fifty Cent
Warrants”) and one warrant to purchase shares of the common stock of the Company
at an exercise price of one dollar ($1.00) per share (the “Dollar Warrants”)
(collectively, the Units, common stock, Twenty-Five Cent Warrants, Fifty Cent
Warrants and Dollar Warrants are referred to herein as the
“Securities”).      The Units are being offered at a price of $1.00 per
Unit.  By execution below, the Subscriber acknowledges that the Company is
relying upon the accuracy and completeness of the representations contained
herein in complying with their obligations under applicable securities laws.


1.           Subscription Commitment.  The Subscriber hereby subscribes for the
purchase of ____ Units at a purchase price of $________  as full payment
therefor.  The purchase price shall be paid to the Company by cashier’s check
made payable to the Company or by wire transfer to the account of the Company.


The Subscriber understands that this subscription is not binding on the Company
until accepted by the Company, which acceptance is at the discretion of the
Company and is to be evidenced by the Company's execution of this Subscription
Agreement where indicated.  If the subscription is rejected the Company shall
return to the Subscriber, without interest or deduction, any payment tendered by
the Subscriber, and the Company and the Subscriber shall have no further
obligation to each other hereunder.  Unless and until rejected by the Company
this subscription shall be irrevocable by the Subscriber.


2.           Representations and Warranties.  In order to induce the Company to
accept this subscription, the Subscriber hereby represents and warrants to, and
covenants with, the Company as follows:

 
 

--------------------------------------------------------------------------------

 



(a)           Subscriber has been provided with a copy of the Company’s Form 8-K
filed on March __, 2009 with the Securities and Exchange Commission, a copy of
which is attached hereto as Exhibit A, as well as a form of the Twenty-Five Cent
Warrant, the Fifty Cent Warrant and the Dollar Warrant, copies of which are
attached hereto as Exhibits B, C and D.  (the “Exhibits”) (the Exhibits and this
Subscription Agreement are referred to herein as the “Documents”).  The
Subscriber has been given access to full and complete information regarding the
Company and has utilized such access to the Subscriber’s satisfaction for the
purpose of obtaining such information regarding the Company as the Subscriber
has reasonably requested; and, particularly, the Subscriber has been given
reasonable opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and to obtain any additional information, to the
extent reasonably available;


(b)           Except for the Documents, the Subscriber has not been furnished
with any other materials or literature relating to the offer and sale of the
Securities; except as set forth in the Documents, no representations or
warranties have been made to the Subscriber by the Company, any selling agent of
the Company, or any agent, employee, or affiliate of the Company or such selling
agent.


(c)           The Subscriber believes that an investment in the securities is
suitable for the Subscriber based upon the Subscriber investment objectives and
financial needs.  The Subscriber (i) has adequate means for providing for the
Subscriber’s current financial needs and personal contingencies; (ii) has no
need for liquidity in this investment; (iii) at the present time, can afford a
complete loss of such investment; and (iv) does not have an overall commitment
to investments which are not readily marketable that is disproportionate to the
Subscriber's net worth, and the Subscriber's investment in the Securities will
not cause such overall commitment to become excessive.


(d)           The Subscriber, in reaching a decision to subscribe, has such
knowledge and experience in financial and business matters that the
Subscriber is capable of reading and interpreting financial statements and
evaluating the merits and risk of an investment in the Securities and has the
net worth to undertake such risks.  The investment contemplated hereby is the
result of arm’s length negotiation between the Subscriber and the Company.


(e)           The Subscriber was not offered or sold the Securities, directly or
indirectly, by means of any form of general advertising or general solicitation,
including, but not limited to, the following:  (1) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
medium of or broadcast over television or radio; or (2) to the knowledge of the
undersigned, any seminar or meeting whose attendees had been invited by any
general solicitation or general advertising.


(f)           The Subscriber has obtained, to the extent the Subscriber deems
necessary, the Subscriber’s own personal professional advice with respect to the
risks inherent in the investment in the securities, and the suitability of an
investment in the Securities in light of the Subscriber's financial condition
and investment needs;


(g)           The Subscriber recognizes that the Securities as an investment
involves a high degree of risk, including those set forth under the caption
"Risk Factors" in the Form 8-K attached hereto as Exhibit A.

 
 

--------------------------------------------------------------------------------

 



(h)           The information contained in this agreement is true, complete and
correct in all material respects as of the date hereof; the Subscriber
understands that the Company's determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the "Act"),
which is based upon non-public offerings and applicable to the offer and sale of
the Securities, is based, in part, upon the representations, warranties, and
agreements made by the Subscriber herein; and the Subscriber consents to the
disclosure of any such information, and any other information furnished to the
Company, to any governmental authority, self-regulatory organization, or, to the
extent required by law, to any other person.


(i)           The Subscriber realizes that (i) the purchase of the Securitiesis
a long-term investment; (ii) the purchaser of the Securities must bear the
economic risk of investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933 or under
the securities laws of any state and, therefore, the Securities cannot be resold
unless they are subsequently registered under said laws or exemptions from such
registrations are available;  (iii) there is presently no public market for the
Securities and the Subscriber may be unable to liquidate the Subscriber’s
investment in the event of an emergency, or pledge the Securities as collateral
for a loan; and (iv) the transferability of the Securities is restricted and (A)
requires conformity with the restrictions contained in paragraph 2 below and (B)
legends will be placed on the certificate(s) representing the Securities
referring to the applicable restrictions on transferability; and


(j)           The Subscriber certifies, under penalties of perjury, that the
Subscriber is NOT subject to the backup withholding provisions of Section
3406(a)(i)(C) of the Internal Revenue Code.


(k)           Stop transfer instructions will be placed with the transfer agent
for the Securities, and a legend may be placed on any certificate representing
the Securities substantially to the following effect:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT.  AS SUCH, THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT
OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION.  THEREFORE, ANY SUBSEQUENT
TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS
REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY OR
ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS RELIED UPON BY
THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT REGISTRATION IS NOT
REQUIRED.


(l)           The subscriber understands that Bathgate Capital Partners LLC is
acting as placement agent on this transaction and the Company will pay Bathgate
Capital Partners LLC a fee of a cash payment of six percent (6%) of my
investment and warrants equal to six percent (6%) of my investment.  The
subscriber further understands that Bathgate Capital Partners LLC will receive
an advisory fee for the reverse merger of 1,700,000 warrants exercisable at
$.001 per share.

 
 

--------------------------------------------------------------------------------

 





3.           Restricted Nature of the Securities. The Subscriber has been
advised and understands that (a) the Securities have not been registered under
the Securities Act of 1933 or applicable state securities laws and that the
securities are being offered and sold pursuant to exemptions from such laws; (b)
the Documents may not have been filed with or reviewed by certain state
securities administrators because of the limited nature of the offering; (c) the
Company is under no obligation to register the Securities under the Act or any
state securities laws, or to take any action to make any exemption from any such
registration provisions available. The Subscriber represents and warrants that
the Securities are being purchased for the Subscriber’s own account and for
investment purposes only, and without the intention of reselling or
redistributing the same; the Subscriber has made no agreement with others
regarding any of the Securities; and the Subscriber’s financial condition is
such that it is not likely that it will be necessary to dispose of any of such
Securities in the foreseeable future.  The Subscriber is aware that, in the view
of the Securities and Exchange Commission, a purchase of such securities with an
intent to resell by reason of any foreseeable specific contingency or
anticipated change in market value, or any change in the condition of the
Company, or in connection with a contemplated liquidation settlement of any loan
obtained for the acquisition of such securities and for which such securities
were pledged, would represent an intent inconsistent with the representations
set forth above.  The Subscriber further represents and agrees that if, contrary
to the foregoing intentions, the Subscriber should later desire to dispose of or
transfer any of such securities in any manner, the Subscriber shall not do so
unless and until (i) said Securities shall have first been registered under the
Act and all applicable securities laws; or (ii) the Subscriber shall have first
delivered to the Company a written notice declaring such holder's intention to
effect such transfer and describe in sufficient detail the manner and
circumstances of the proposed transfer, which notice shall be accompanied either
by a written opinion of legal counsel who shall be reasonably satisfactory to
the Company, which opinion shall be addressed to the Company and reasonably
satisfactory in form and substance to the Company's counsel, to the effect that
the proposed sale or transfer is exempt from the registration provisions of the
Act and all applicable state securities laws, or by a "no action" letter from
the Securities and Exchange Commission to the effect that the transfer of the
Securities without registration will not result in recommendation by the staff
of the Commission that action be taken with respect thereto.


4.           Residence.  The Subscriber represents and warrants that the
Subscriber is a bona fide resident of, is domiciled in and received the offer
and made the decision to invest in the Securities in the state set forth on the
signature page hereof, and the Securities are being purchased by the Subscriber
in the Subscriber’s name solely for the Subscriber’s own beneficial interest and
not as nominee for, or on behalf of, or for the beneficial interest of, or with
the intention to transfer to, any other person, trust or organization, except as
specifically set forth in paragraph 15 of this Subscription Agreement and Letter
of Investment Intent.


5.           Investor Qualification.  The Subscriber represents and warrants
that the Subscriber or the purchaser of the Securities named in paragraph
15 comes within at least one category marked below, and that for any category
marked the Subscriber has truthfully set forth the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL.  The Subscriber agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.


 
Category I ______
 
The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber’s spouse, presently
exceeds $1,000,000.
 
Explanation.  In calculation of net worth the Subscriber may include equity in
personal property and real estate, including the Subscriber’s principal
residence, cash, short term investments, stocks and securities.  Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.


 
 

--------------------------------------------------------------------------------

 
 
 


 
Category II _______
 
The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual net income in excess of $200,000 in each of the last two years, or
joint income with his/her spouse in excess of $300,000 in each of the last two
years, and has a reasonable expectation of reaching the same income level in the
current year.



 
Category III ______
 The Subscriber is an executive officer or director of the Company.

 
 
Category IV ______
 
The Subscriber is a bank; savings and loan; insurance company; registered broker
or dealer; registered investment company; registered business development
company; licensed small business investment company (“SBIC”); or employee
benefit plan within the meaning of Title I of ERISA whose plan fiduciary is
either a bank, savings and loan, insurance company or registered investment
advisor or whose total assets exceed $5,000,000; or a self-directed employee
benefit plan with investment decisions made solely by persons that are
accredited investors.









                    (describe entity)


 
Category V ______
 The Subscriber is a private business development company as defined inSection
202(a)(22) of the Investment Advisers Act of 1940.

 

 

 
                    (describe entity)
 
 
 

--------------------------------------------------------------------------------

 

 
Category VI ______
 
The Subscriber is an entity with total assets in excess of $5,000,000 which was
not formed for the purpose of investing in the Securities and which is one of
the following:



_______ a corporation; or


_______ a partnership; or


_______ a business trust; or


_______ a tax-exempt organization described in Section 501(c)(3) ofthe Internal
Revenue Code of 1986, as amended.


 




(describe entity)


 
Category VII ______
 
The Subscriber is a trustee for a trust that is revocable by the grantor at any
time (including an IRA) and the grantor qualifies under either Category I or
Category II above.  A copy of the declaration of trust or trust agreement and a
representation as to the net worth or income of the grantor is enclosed.

 


 
Category VIII _____
The Subscriber is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories, other than Category  IV
or Category V.  [If relying upon this category alone, each equity owner must
complete a separate copy of this Agreement.]

 


 
 
                    (describe entity)
 


 
Category IX ______
 
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment.



6.           FINRA Questionnaire.


(a)           Are you a member of FINRA,1 a person associated with a member2 of
FINRA, or an affiliate of a member?


          Yes [  ]      No  [  ]


If "Yes," please list any members of FINRA with whom you are associated or
affiliated.

 
 

--------------------------------------------------------------------------------









(b)           If you are a corporation, are any of your officers, directors or
5% shareholders a member of FINRA, a person associated with a member of FINRA,
or an affiliate of a member?


          Yes [  ]      No  [  ]

If "Yes," please list the name of the respective officer, director, or 5%
shareholder and any members of FINRA with whom they are associated or
affiliated.










7.           Additional Representations.  The undersigned, if other than an
individual, makes the following additional representations:


(a)           The Subscriber was not organized for the specific purpose of
acquiring the Securities; and


(b)           This Subscription Agreement and Letter of Investment Intent has
been duly authorized by all necessary action on the part of the Subscriber, has
been duly executed by an authorized officer or representative of the Subscriber,
and is a legal, valid and binding obligation of the Subscriber enforceable in
accordance with its terms.


8.           Sophistication.  The Subscriber further represents and warrants
that he has such knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of an investment in the
Securities and protecting the Subscriber’s own interests in this transaction,
and does not desire to utilize the services of any other person in connection
with evaluating such merits and risks.


9.           Reliance on Representations.  The Subscriber understands the
meaning and legal consequences of the representations, warranties, agreements,
covenants, and confirmations set out above and agrees that the subscription made
hereby may be accepted in reliance thereon.  The Subscriber agrees to indemnify
and hold harmless the Company and any selling agent (including for this purpose
their employees, and each person who controls either of them within the meaning
of Section 20 of the Securities Exchange Act of 1934, as amended) from and
against any and all loss, damage, liability or expense, including reasonable
costs and attorney's fees and disbursements, which the Company, or such other
persons may incur by reason of, or in connection with, any representation or
warranty made herein not having been true when made, any misrepresentation made
by the Subscriber or any failure by the Subscriber to fulfill any of the
covenants or agreements set forth herein, in the Purchaser Questionnaire or in
any other document provided by the Subscriber to the Company.


10.           Transferability and Assignability.  Neither this Subscription
Agreement nor any of the rights of the Subscriber hereunder may be transferred
or assigned by the Subscriber.  The Subscriber agrees that the Subscriber may
not cancel, terminate, or revoke this Subscription Agreement or any agreement of
the Subscriber made hereunder (except as otherwise specifically provided herein)
and that this Subscription Agreement shall survive the death or disability of
the Subscriber and shall be binding upon the Subscriber's heirs, executors,
administrators, successors, and assigns.

 
 

--------------------------------------------------------------------------------

 



11.            Survival.  The representations and warranties of the Subscriber
set forth herein shall survive the sale of the Securities pursuant to this
Subscription Agreement.


12.           Notices.  All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:  if to the Subscriber, to the address set forth below; and
if to the Company to the address at the beginning of this letter, or to such
other address as the Company or the Subscriber shall have designated to the
other by like notice.


13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.


INVESTORS MUST LOOK SOLELY TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO
THE TAX CONSEQUENCES OF INVESTING IN THE SECURITIES.




14.           Title.  Manner in Which Title is To Be Held.


Place an “X” in one space below:


(a)   ____    Individual Ownership
(b)   ____    Community Property
(c)   ____    Joint Tenant with Right of Survivorship (both parties must sign)
(d)   ____    Partnership
(e)   ____    Tenants in Common
(f)   ____    Corporation
(g)   ____    Trust
(h)   ____    Other (Describe):
 
________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________


         Please print above the exact name(s) in which the Securities are to be
held.
 
 
 

--------------------------------------------------------------------------------

 


15.           State of Residence.  My state of residence and the state in which
I received the offer to invest and made the decision to invest in the Securities
is. _________________


16.           Date of Birth.  My date of birth is: __________________________ 

 
 

--------------------------------------------------------------------------------

 

SIGNATURES


The Subscriber hereby represents he has read this entire Subscription Agreement.


Dated: ________________


INDIVIDUAL
 



   
Address to Which Correspondence Should be Directed
   
 
                 
Signature (Individual)
                     
Signature (All record holders should sign)
 
City, State and Zip Code
           
Name(s) Typed or Printed
 
Tax Identification or Social Security Number
         
(           )                                                      
   
Telephone Number









COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-BCP CUSTOMER
Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with Bathgate Capital Partners, please include a copy of your driver’s license
or passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete your
investment transaction.





















 
 

--------------------------------------------------------------------------------

 

CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY


 
 



     
Address to Which Correspondence Should be Directed
 Name of Entity    
 
               
 By:  
       
Signature*
           
Its:  
                       
Signature (All record holders should sign)
 
City, State and Zip Code
               
NameTyped or Printed
 
Tax Identification or Social Security Number
             
(           )                                                      
     
Telephone Number

 
*If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.






CERTIFICATE OF SIGNATORY


To be completed if Securities are being subscribed for by an entity.


I, ________________________________________ , am the
_____________________________ of __________________________________________ (the
“Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.


IN WITNESS WHEREOF, I have hereto set may hand this ______ day of _______, 2009.




 

     ___________________________________________________              Signature

 

 

 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE




This Subscription Agreement is accepted as of __________________________, 2009


 
 

   Omni Bio Pharmaceutical, Inc.    
 By:       
     Authorized Officer      Date:            

 
________________




 
1  FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.

 
 
2  FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA.  Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member."  In addition, an organization of any kind
is a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."



 

 
 

--------------------------------------------------------------------------------

 

 






APPENDIX A


BCP DISCLOSURES
 
Bathgate Capital Partners LLC
 
Privacy Policy Concerning Clients' Financial Information Dated January 1, 2009
This privacy disclosure statement puts in writing the privacy policies that BCP
follows.   Our policy is based on the recognition that our clients have an
expectation that nonpublic personal information will be kept confidential.  We
have adopted this Privacy Policy concerning information you have provided to us
and information we obtained in providing services to you.
Information about you is collected in the normal course of business for purposes
of providing services to you.  This information is not collected for resale.  We
provide information to unaffiliated third parties that is necessary for us to
provide services to you.  The information that is collected, the source of the
information and the parties to which the information is provided are explained
below.
Categories of Nonpublic Information We Collect In the Normal Course of Business:
1.   Information you provide in establishing an account.  This is information
provided by you on forms used to open and maintain an account with us and our
affiliates and otherwise provided by you in using our services. Examples of such
information are your name, address, employment, age, assets and investment
objectives and experience.
2.   Information about your transactions.  This includes information obtained
from you concerning a transaction that we have done on your behalf.  We also
have information about assets held for you.  If your account was transferred to
us, we may have received information from another financial institution.  Our
Brokerage services are introduced by us to a clearing firm that effects
transactions and maintains assets for you.  We have access to information about
these transactions and assets.  We anticipate that the clearing firm will
separately provide you with their privacy policies concerning client financial
information that is collected or available to them.
Categories of Nonpublic Information That is Disclosed:
We do not disclose any nonpublic personal information about our clients or
former clients to anyone, except as required or permitted by law.  Examples of
such disclosures include:
1.   All information about your account may be disclosed to any person that you
authorized pursuant to the documentation you have provided us.  For example,
information about accounts held jointly shall be disclosed to all persons
jointly sharing the account.
2.   Any information that is compelled to be produced by law, such as pursuant
to a subpoena issued by a court.
3.   Information provided with your consent or at your direction, such as
disclosure to a nonaffiliated mortgage lender with whom you are applying for a
mortgage loan.
4.   Information to a financial institution where your account is transferred.
5.  Information provided by us to non-affiliated third parties that assist us in
providing our services to you such as data processing firms that prepare and
print your account statements.
Parties to Whom We May Disclose Nonpublic Information
We may disclose both identification and transaction information to affiliated
and non-affiliated parties as permitted by law for the following reasons:
 
1.Non-financial Entities.  Such entities include persons we engage to prepare
confirmations, account statements and other account records and transfer agents
to permit the issuance of security certificates to you.

 
2.Financial Entities.  Such entities include a clearing firm that is a
securities broker-dealer that we

introduce transactions or accounts in certain types of security products.
We do not disclose nonpublic information about our clients to any party except
as required or permitted by law.
Our Policies Protecting the Confidentiality of Information About You
We restrict access to nonpublic personal information about you to those
employees and nonaffiliated third parties who need to know that information so
as to enable us to provide products and services to you.
Such employees include your account executive, personnel in the trading
department who effect or route your transactions, operations personnel who
prepare and reconcile records of your transactions and your security and money
positions, and management and compliance personnel who oversee our business.
 

--------------------------------------------------------------------------------


 
Nonaffiliated third parties include our clearing firm or others that:
1.   Prepare confirmations, account statements and other records of your
account.
2.   Transmit trade information to securities regulators and other government
agencies as required by applicable rules.
3.   Regulate our business in accordance with applicable law.
4.   Maintain accounts.
5.   Facilitate the clearing and settlement of transactions.
6.   Such other parties as permitted by law.
We maintain physical, electronic and procedural safeguards to guard against
persons not authorized by us from having access to your nonpublic personal
information.
Internally, we maintain all written records in secured locations that are
accessible only to authorized personnel.  Account executives are provided with
transaction records of accounts that they have responsibility for
servicing.  Electronic records are maintained on secure computers that are
password protected.  Employees undergo background checks as a condition of
employment.


We appreciate being able to provide our services to you and will continue to do
so while maintaining the confidentiality of the information needed to provide
such services.  If you have any questions concerning this notice, please call
Vicki Barone at (303) 694-0862.
 
BATHGATE CAPITAL PARTNERS BUSINESS CONTINUITY PLANNING
 
Bathgate Capital Partners LLC has developed a Business Continuity Plan on how we
will respond to events that significantly disrupt our business.  Since the
timing and impact of disasters and disruptions is unpredictable, we will have to
be flexible in responding to actual events as they occur.  With that in mind, we
are providing you with this information on our business continuity plan.
 
Contacting Us – If after a significant business disruption you cannot contact us
as you usually do at 303-694-0862, please go to our web site at
www.bathgatepartners.com.  
 
Our Business Continuity Plan – We plan to quickly recover and resume business
operations after a significant business disruption and respond by safeguarding
our employees and property, making a financial and operational assessment,
protecting the firm’s books and records, and allowing our customers to transact
business.  In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the
significant business disruption.  Our business continuity plan addresses: data
back up and recovery; all mission critical systems; financial and operational
assessments; alternative communications with customers, employees, and
regulators; alternate physical location of employees; critical supplier,
contractor, bank and counter-party impact; regulatory reporting; and assuring
our customers prompt access to their funds and securities if we are unable to
continue our business.


Varying Disruptions – Significant business disruptions can vary in their scope,
such as only our firm, a single building housing our firm, the business district
where our firm is located, the city where we are located, or the whole
region.  Within each of these areas, the severity of the disruption can also
vary from minimal to severe.  In a disruption to only our firm or a building
housing our firm, we will transfer our operations to a local site when needed
and expect to recover and resume business within an hour.  In a disruption
affecting our business district, city, or region, we will transfer our
operations to a site outside of the affected area, and recover and resume
business within a few hours.  In either situation, we plan to continue in
business, transfer operations to our clearing firm if necessary, and notify you
through our web site [www.bathgatepartners.com] or a telephone recording from
our main line, [303-694-0862] how to contact us.  If the significant business
disruption is so severe that it prevents us from remaining in business, we will
assure our customer’s prompt access to their funds and securities.


For more information – If you have questions about our business continuity
planning, you can contact us at (303) 694-0862 or send inquiries to our main
office: 5350 S. Roslyn St. Suite 400 Greenwood Village, CO  80111.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 